 
AGREEMENT AND RELEASE
This Agreement and Release (the “Agreement”) is dated February 5, 2014 and is
made by and between Bitcoin Shop Inc. f/k/a TouchIt Technologies, Inc. (the
“Company”) and Ronald Murphy (“Murphy” and collectively with Company, the
“Parties”).
 
WHEREAS, Murphy is a former officer and director of the Company and the Company
currently owes Murphy $59,913.40 as a result of certain loans advanced to the
Company by Murphy (the “Debt”);
 
WHEREAS, on or around the date of this Agreement, the Company is expected to
enter into a Securities Exchange Agreement (the “Securities Exchange Agreement”)
with BitcoinShop.us, LLC a Maryland Limited Liability Company (“Bitcoin”), all
members of Bitcoin, and certain other interest holders of the Company;
 
WHEREAS, pursuant to the Securities Exchange Agreement, it is expected, among
other things, that (i) the Company will become the owner of all membership
interests in Bitcoin; (ii) the Company will spin out certain assets and
liabilities of the Company; (iii) the Company will secure releases for the
amounts owed to certain related parties of the Company, including Murphy; and
(iv) certain affiliates of the Company, including Murphy, will sell a block of
their common stock of the Company to a third party (the “Acquisition
Transaction”);
 
WHEREAS, in contemplation of the Acquisition Transaction, Murphy has agreed to
relieve the Company from any obligation to repay the Debt; and
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed between the Parties as follows:
 
1.           As an inducement for Murphy to enter into this Agreement, the
Company shall enter into the Securities Exchange Agreement and consummate the
Acquisition Transaction.
 
2.           Upon the consummation of the Acquisition Transaction, any
instruments evidencing the Debt shall be deemed null and void.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           In consideration for and immediately upon the consummation of the
Acquisition Transaction, Murphy releases and discharges the Company (the
“Releasee”), the Releasee’s heirs, executors, administrators, parent company,
holding company, subsidiaries (including without limitation, BitcoinShop.us,
LLC), successors, officers, directors, principals, control persons, past and
present employees, attorneys, insurers, and assigns from all actions, cause of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreement (including, without
limitation, hypothecs and other security agreements), promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever, in law, admiralty or equity, against the Releasee, that Murphy, or
their heirs, executors, administrators, successors and assigns ever had, now
have or hereafter can, shall or may, have for, upon, or by reason of any matter,
cause or thing whatsoever, whether or not known or unknown, from the beginning
of the world to the day of the date of this Release, including, but not limited
to, the Debt.
 
4.           Notwithstanding the foregoing, the terms, conditions and
obligations of this Agreement shall be contingent upon the execution and
consummation of the Securities Exchange Agreement and related transaction
documents by the Company, BitcoinShop.us, LLC and other related parties.
 
5.           The parties understand and agree that this Agreement, including the
facts and circumstances underlying the Acquisition Transaction, shall forever be
deemed confidential between the parties.  Except as required under the statues,
rules or regulations of any federal or state government, government agency,
court of competent jurisdiction or securities industry self regulatory
organization, of which the Company and/or Murphy is a member, the parties shall
not disclose or divulge to others the terms or substance of this Agreement or
the transactions contemplated hereby.
 
6.           All parties acknowledge and represent that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral.  Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges ands warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
 
8.           This Agreement may not be modified or amended in any manner except
by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.
 
9.           Should any provision of this Agreement be declared or be determined
by any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.
 
10.           This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.
 
 
11.
Each party hereto shall be responsible for its own legal fees in connection
herewith.

 
12.           This Agreement shall be governed, interpreted, and construed in
accordance with the laws of the State of New York.


[Signature Page Follows]


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed this Agreement and Release as
of the date first indicated above.
 



         
 
   
 
  Bitcoin Shop Inc.     Ronald Murphy  
By:
        Title:        


4

--------------------------------------------------------------------------------

 